DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baasch et al US 2015/176538.
	Regarding claim 1, Baasch et al discloses a valve assembly, comprising: a valve body comprising: a bore; a primary flap opening disposed adjacent to the bore; and a secondary flap opening disposed adjacent to the primary flap opening; a primary valve shaft disposed within the bore and having a primary end portion; a secondary valve shaft disposed within the bore and having a secondary end portion facing the primary end portion of the primary valve shaft; a primary flap disposed within the primary flap opening and coupled to the primary valve shaft; a secondary flap disposed within the secondary flap opening and coupled to the secondary valve shaft; and a clutch shiftable between a first position, in which the clutch is spaced from one of the primary and secondary end portions, such that the primary valve shaft is movable independently of the secondary valve shaft, and a second position, in which the clutch engages each of the primary and secondary end portions, such that the secondary valve shaft is movable with the primary valve shaft. See FIG. 1-5 and paragraphs [0019]-[0032].

Regarding claim 2, Baasch et al discloses wherein each of the primary and secondary end portions comprises external splines and wherein the clutch comprises a clutch ring having internal splines that engage the external splines when the clutch ring is in the second position. See FIG. 1-5 and paragraphs [0019]-[0032].

Regarding claim 3, Baasch et al discloses wherein each of the primary and secondary end portions comprises internal splines and wherein the clutch has external splines that engage the internal splines when the clutch is in the second position. See FIG. 1-5 and paragraphs [0019]-[0032].

Regarding claim 4, Baasch et al discloses a rotary actuator coupled to the primary valve shaft to control a position of the primary valve shaft. See FIG. 1-5 and paragraphs [0019]-[0032].

Regarding claim 5, Baasch et al discloses a clutch actuator adapted to shift the clutch between the first position and the second position. See FIG. 1-5 and paragraphs [0019]-[0032].

Regarding claim 6, Baasch et al discloses wherein the clutch comprises an external groove, further comprising a pivot arm comprising a first portion and a second portion, the first portion of the pivot arm coupled to the clutch, the second portion of the pivot arm coupled to the clutch actuator, and wherein responsive to actuation by the clutch actuator, the first portion of the pivot arm engages a wall of the external groove of the clutch, thereby driving the clutch to the second position. See FIG. 1-5 and paragraphs [0019]-[0032].

Regarding claim 7, Baasch et al discloses wherein the valve body comprises an access opening defined by the valve body between the primary flap opening and the secondary flap opening and providing access to the bore, the first portion of the pivot arm extending through the access opening of the valve body. See FIG. 1-5 and paragraphs [0019]-[0032].

Regarding claim 8, Baasch et al discloses an actuator coupling comprising a flange and a housing having a bore, the flange coupled to the valve body and having an access opening aligned with the access opening of the valve body, the clutch actuator having an actuator stem and coupled to the housing of the actuator coupling, the actuator stem extending into the bore of the housing of the actuator coupling and coupled to the second portion of the pivot arm. See FIG. 1-5 and paragraphs [0019]-[0032].

Regarding claim 9, Baasch et al discloses wherein the actuator stem has a groove, the second portion of the pivot arm at least partially surrounding the groove. See FIG. 1-5 and paragraphs [0019]-[0032].

Regarding claim 10, Baasch et al discloses a primary torsion spring and a secondary torsion spring, the primary torsion spring arranged to bias the first portion of the primary valve shaft, the secondary torsion spring arranged to bias the second portion of the secondary valve shaft. See FIG. 1-5 and paragraphs [0019]-[0032].

Regarding claim 11, Baasch et al discloses wherein the secondary torsion spring comprises a first portion and a second portion, the first portion of the secondary torsion spring coupled to the valve body, the second portion of the secondary torsion spring coupled to the secondary valve shaft. See FIG. 1-5 and paragraphs [0019]-[0032].

Regarding claim 12, Baasch et al discloses a valve assembly, comprising: a valve body comprising: a first portion and a second portion; a bore comprising a first-bore portion and a second-bore portion; a primary- flap opening; and a secondary-flap opening; a primary actuator coupled to the first portion of the valve body; a primary-valve shaft disposed within the first-bore portion and having a first portion and a second portion, the first portion of the primary-valve shaft coupled to the rotary actuator and the second portion of the primary-valve shaft having external splines; a secondary-valve shaft disposed within the second-bore portion and having a first portion and a second portion, the first portion of the secondary-valve shaft having external splines and facing the second portion of the primary-valve shaft; a primary flap disposed within the primary-flap opening and having a yoke coupled to the second portion of the primary-valve shaft; a secondary flap disposed within the secondary flap opening and having a yoke coupled to the first portion of the secondary-valve shaft; and a clutch ring having internal spines, wherein the clutch ring is shiftable between surrounding and having the internal splines mate with the external splines of one of the external splines of the primary-valve shaft or the external splines of the secondary-valve shaft to surrounding and having the internal splines of the clutch ring mate with both of the external splines of the primary- valve shaft and the external splines of the secondary-valve shaft. See FIG. 1-5 and paragraphs [0019]-[0032].

Regarding claim 13, Baasch et al discloses an clutch actuator adapted to shift the clutch ring between surrounding and having the internal splines mate with the external splines of one of the external splines of the primary-valve shaft or the external splines of the secondary valve shaft to surrounding and having the internal splines of the clutch ring mate with the external splines of both of the external splines of the primary-valve shaft and the external splines of the secondary valve shaft. See FIG. 1-5 and paragraphs [0019]-[0032].

Regarding claim 14, Baasch et al discloses wherein the clutch actuator comprises one of a solenoid valve, a diaphragm actuator, a lead screw, a pneumatic actuator, or a pneumatic actuator. See FIG. 1-5 and paragraphs [0019]-[0032].

Regarding claim 15, Baasch et al discloses a coupling between the clutch actuator and the clutch ring. See FIG. 1-5 and paragraphs [0019]-[0032].

Regarding claim 16, Baasch et al discloses wherein the coupling comprises a pivot arm or an arm shiftable relative to a longitudinal axis of the primary-valve shaft and the secondary- valve shaft. See FIG. 1-5 and paragraphs [0019]-[0032].

Regarding claim 17, Baasch et al discloses a valve assembly, comprising: a valve body, comprising: a first portion and a second portion; a bore; a primary opening disposed adjacent the bore; and a secondary opening disposed adjacent the primary opening and the bore; and a primary valve shaft disposed within the bore and having a primary end portion; a secondary valve shaft disposed within the bore and having a secondary end portion facing the primary end portion of the primary valve shaft; a primary valve member movable relative to the primary opening and coupled to the primary valve shaft; a secondary valve member movable relative to the secondary opening and coupled to the secondary valve shaft; and a clutch shiftable between a first position enabling the primary valve shaft to move independently of the secondary valve shaft, and a second position enabling the secondary valve shaft to move with the primary valve shaft. See FIG. 1-5 and paragraphs [0019]-[0032].

Regarding claim 18, Baasch et al discloses wherein the secondary valve member comprises one of a valve flap, a disk, or a valve plug. See FIG. 1-5 and paragraphs [0019]-[0032].

Regarding claim 19, Baasch et al discloses wherein at least one of the primary end portion or the secondary end portion has a keyway and the clutch has a key that mates with the keyway when the clutch is in the second position. See FIG. 1-5 and paragraphs [0019]-[0032].

Regarding claim 20, Baasch et al discloses wherein at least one of the primary end portion or the secondary end portion has a female portion and the clutch has a male portion that mates with the female portion when the clutch is in the second position. See FIG. 1-5 and paragraphs [0019]-[0032].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747